788 N.W.2d 420 (2010)
Ronald FRUITMAN, Ilene Fruitman, Burton Eisenberg, and Sheila Eisenberg, Individually and as Trustee of the Sheila Eisenberg Trust, Plaintiffs/Counter-Defendants-Appellants,
v.
David RUBINSTEIN and Rubinstein & Schwartz, P.C., Defendants-Appellees, and
Big Sky Development Ann Arbor, L.L.C., and Big Sky Development Clinton Township, L.L.C., Defendants/Counter-Plaintiffs, and
Ian Schonsheck, Hy Stollman, Dick Hartigan, Steve Dackiw, and Ronald Hagen, Defendants.
Docket No. 140475. COA No. 286916.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the January 14, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., not participating. I recuse myself and am not participating because I have a social acquaintance with some of the parties.